DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, “and a plurality of first through holes penetrates an inner wall of the first recessed receiving chamber” should recite “and a plurality of first through holes penetrate an inner wall of the first recessed receiving chamber”.
Claim 1 recites “the gas pushes the valve hole of the valve plate to be detached from the first protruding structure, thereby the gas passing through the valve hole so as to be continuously guided into the inlet channel of the top cover and so as to be collected in the gas bag”. This clause is worded in such a way that it is difficult to follow and should be reworded. A suggested edit is “the gas pushes the valve hole of the valve plate and detaches the valve hole from the first protruding structure, the gas passing through the valve hole so as to be continuously guided into the inlet channel of the top cover and collected in the gas bag”.
Claim 8 recites “the gas collected in the gas bag is guided out from the gas channel to push the valve hole of the valve plate to be maintained in contact with the first protruding structure so as to close the valve hole”. This clause is worded in such a way that it is difficult to follow and should be reworded. A suggested edit is “the gas collected in the gas bag is guided out from the gas channel and pushes the valve hole of the valve plate, wherein the valve hole is maintained in contact with the first protruding structure so as to close the valve hole”.
In Claim 10, “perform a gas pressure detection” should recite “perform gas pressure detection”.
In Claim 11, “convert the measuring signal into information data” should read “convert the measuring signal into an information data” or “convert the measuring signal into an information data set”.
Claim 14 recites “a resonance sheet having a perforation corresponding to the convergence chamber, and a periphery of the perforation is a movable portion”. This clause is worded in such a way that it is grammatically incorrect and should be reworded. A suggested edit is “a resonance sheet having a perforation corresponding to the convergence chamber, wherein a periphery of the perforation is a movable portion”.
In Claim 14, “a conductive sheet” should recite “a first conductive sheet”.
In Claim 17, “silicon material layer being in a circular shape” is worded in such a way that it is difficult to follow and should be reworded. This clause should recite “silicon material layer having a circular shape”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the valve plate and the second protruding structure normally abut against each other to form a pre-force action”. The word “action” has a variety of meanings, and from the disclosure it is unclear which one the applicant is referring to. “Action” referring to an operating mechanism or “action” referring to the bringing about of an alteration by force both make grammatical sense in this clause. The specification only has two recitations of the word “action” in [0006] and [00013], and neither further define this word. For the purposes of substantive examination, the examiner is interpreting “action” as an operating mechanism.
Claim 1 recites “wherein the driving circuit board provides a driving signal for the micro pump…”. This is a method step in an apparatus type claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites “wherein the pressure sensor is inserted into the insertion hole of the base”. This is a method step in an apparatus type claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites the limitation " wherein the operation of the micro pump is controlled by" in line 34.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of an operation of the micropump. For the purposes of substantive examination, the examiner is interpreting this limitation as “wherein a operation of the micro pump is controlled by”.
Claim 1 recites the limitation “the gas pushes the valve hole of the valve plate to be detached from the first protruding structure”. This is a method step in an apparatus type claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites the limitation “the gas passing through the valve hole.” This is a method step in an apparatus type claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites “whereby the gas inflates the gas bag and presses skin of a user”. This is a method step in an apparatus type claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 1 recites “a blood pressure of the user is measured through the pressure sensor”. This is a method step in an apparatus type claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-20 are rejected by virtue of dependence on Claim 1.
Claim 14 recites the limitation “wherein the micro pump comprises: an inlet plate having at least one inlet hole”, and Claim 17 recites the limitation “wherein the micro pump is a micro-electromechanical systems (MEMS) pump and comprises: a first substrate having a plurality of inlets, wherein each of the plurality of inlets is a conical hole”. There is not a recognizable difference between an inlet, wherein each inlet is a conical hole (as taught in Claim 17) and an inlet hole (as taught in Claim 14). However, different nomenclature is used to in these clauses (which are in claims that are different species). Therefore, it is unclear if the applicant intends for these elements refer to the same element, or different elements. The same inlet hole could be on an inlet plate and a first substrate, so the differing locations of the “inlet hole” of Claim 14 and “inlet, which is a conical hole” of Claim 17 does not sufficiently clarify whether these elements are the same or different elements. For the purposes of substantive examination, the examiner is interpreting these elements to be different elements.
Claims 15-16 are rejected by virtue of dependence on Claim 14.
Claim 17 recites the limitation “a through hole”. It is unclear if this through hole is one of the plurality of first through holes recited in Claim 1, or a different through hole. For the purposes of substantive examination, the examiner is interpreting this limitation as being a different through hole.
Claims 18 is rejected by virtue of dependence on Claim 17.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, none of the prior art teaches the entirety of the following elements, nor a sufficient reason to combine the following elements: a valve loading area, an accommodation trough area, a gas inlet hole, an insertion hole, a first recessed receiving chamber, first through holes, a first protruding structure a gas collection chamber, a valve plate, a valve hole, a top cover comprising an inlet channel and a discharge hole, an assembling surface, an inlet chamber, a discharge chamber, a communication channel, a second protruding structure, a gas bag for blood pressure measurement; a micro pump, a driving circuit board; and a pressure sensor disposed on the driving circuit board; wherein the operation of the micro pump is controlled by the driving circuit board for a gas transmission, so that a blood pressure of the user is measured through the pressure sensor.
Claims 2-20 are allowable by virtue of dependence on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Sun (US 20060195035 A1), which discloses a portable blood pressure monitoring device with a gas bag.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791                                                                                                                                                                                           
/DANIEL L CERIONI/             Primary Examiner, Art Unit 3791